N.D. Tex.3:19-CV-00764-L
Case 3:19-cv-00764-X Document 139 Filed 08/19/19 Page1of6 Pagel 5 3030

QF 2019 - 001578
CERTIFICATE - ATTESTATION

The undersigned authority has the honour to certify, in conformity with article 6 of the Convention
L’autorite soussignee a I’honneur d’attester conformenent a l’article 6 de ladite Convention.

1) that the document has been served the (date):
que le demande a ete executee le (date):
Tuesday 6 August 2019

at (place, street, number):
a (localite, rue, numero):

24 Harley Place, London, W1G 8LZ, England

- in one of the following methods authorised by article 5:
- dans une des formes suivantes prevues a l'article 5:

 

b) in accordance with the following particular method:
selon la forme particuliere suivante:

Served upon Bjorn Thelander at the direction of the Senior Master of the Queen’s Bench Division of the
Senior Courts of England and Wales by the agent for the purpose of Graham Henry Bridgman, a Solicitor of
the Senior Courts of England and Wales, by a method prescribed by the internal law of England and Wales
for the service of documents upon persons who are within its territory. The documents, as more fully
described in the witness statement of John Frederick Talbot dated 4 August 2019 (a certificated copy of
which is annexed hereto), were served as described in that witness statement with a deemed date of
service as above under English court rules.

c) bydelivery-tethe- addressee whe accepted it voluntarily
gots

 

Annexes Done at London
Documents returned Fait a

Pieces renvoyees

“ ust
in appropriate cases, documents establishing the service the (date): [+t f os 2014
le:

le cas echeant, les documents justicatifs de l’execution #

(JQ —_.

Signature and/or stamp:
Signature et/ou cachet:

 

14 AUG 2019

ACTED
HAO TET.

RICHARD DAVISON
i
|

 

 
Case 3:19-cv-00764-X Document 139 Filed 08/19/19 Page 2of6 PagelD 3931

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

   

 

DALLAS DIVISION
VEROBLUE FARMS USA, INC. )
)
Plaintiff, -)
v. ) Civil Action No.: 19-CV-00764-L
)
LESLIE A. WULF, et al. ; 1 hereby certify that this is a true
Defendants, Third Party Plaintiffs, copy of the
“ ) Signature\....J..... i
) G H Bridgman LLB
EVA EBSTEIN, et al. )
) Date...” Aw
Third Party Defendants. ) J

 

 

Witness Statement of Service in accordance with sub paragraph (b)
of the first paragraph of article 5, Hague Convention
on the Service Abroad of Judicial and
Extrajudicial Documents In Civil or Commercial Matters

 

1, JOHN FREDERICK TALBOT, Process Server, of Across The Pond Process
Service, of Moorside, Moor Lane, Menston, LS29 6AS, England, say as follows:

Ls

In the matters detailed below I was acting as agent for Graham Henry Bridgman a
Solicitor of the Senior Courts of England and Wales who was in turn acting at the
direction of the Central Authority of England and Wales.

On Friday the 2" day of August 2019 at approximately 4:40 pm I served Bjorn
Thelander, one of the Third Party Defendants herein, with the within Summons in
a Civil Action, together with Defendants Leslie Wulf, Bruce Hall, James Rea, and
John (Ted) Rea’s Answers and Affirmative Defenses to the Amended Complaint
and Third Party Claims, Exhibits A to E and the Hague Convention Summary of
the Document to be Served and Notice, hereafter “the Service Documents”, by
delivering them to and leaving them at the usual address of Bjorn Thelander at 24
Harley Place, London, W1G 8LZ, England, which is a method of service in
accordance with English Court rules. Under those rules, the deemed date of
service is Tuesday the 6" day of August 2019.

The said address was provided in a communication from the District Court at
Lucerne, Switzerland, in which it was stated that Bjorn Thelander notified them
that he relocated to the said address on February 28, 2019. A credit reference
agency check that I conducted also indicated that the said address is his current
residence. The Service Documents were delivered to the said address by my
inserting them in an addressed envelope through the letterbox in the door of the
said address, having gained no answer at the door.

Exhibited hereto marked 'A' is a bundle containing a copy of the Service
Documents.
Case 3:19-cv-00764-X Document 139 Filed 08/19/19 Page 3of6 PagelD 3932

5. I believe that service has been effected, as directed by the requesting authority, in
accordance with a method prescribed by the internal law of England and Wales
and thus in accordance with sub paragraph (b) of the first paragraph of article 5,
Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents
in Civil or Commercial Matters.

I believe that the facts stated in this witness statement are true

 

Dated: 04 August 2019
Signed: Es a
JOHN FREDERICK TALBOT

I hereby certify that this is a true

copy of the ori

Signature

G H BridgmarrtB Solicitor
(27
Case 3:19-cv-00764-X Document 139 Filed 08/19/19 Page 4of6 PagelD 3933
OF 2019- COIS TE

N.D. Tex. 3:19-CV-00764-L

REQUEST
FOR SERVICE ABROAD OF JUDICIAL OR EXTRAJUDICIAL DOCUMENTS
DEMANDE
AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L'ETRANGER
D'UN ACTE JUDICIARE OU EXTRAJUDICIAIRE

Convention on the service abroad of judicial and extrajudicial documents in civil or
commercial matters, signed at The Hague, November 15, 1965.
Convention relative a la signification et a la notification a |'étranger des actes judiciaires ou extrajudiciares en matiére civile
ou commerciale, signée a La Haye, le 15 Novembre 1965.

 

 

 

 

Identity and address of the applicant Address of receiving authority
Identité et adresse du requérant Adresse de l'autorité destinataire

Aaron D. Lukken, Attorney The Senior Master
Viking Advocates, LLC For the attention of the Foreign Process Section
6525 Charlotte Street Room E16
Kansas City, Missouri 64131 USA Royal Courts of Justice
lukken@vikinglaw.us Strand
Tel. +1.816.200.1383 LONDON WC2A 2LL

 

The undersigned applicant has the honour to transmit-in duplicate-the document listed below and, in conformity with article 5 of the
above-mentioned Convention, requests prompt service of one copy thereof on the addressee, i.c.,
(identity and address)

Le requérant soussigné a l'honneur de faire parvenir en double exemplaire a l'autorité destinataire les documents ci-dessous énumeérés,
enlapriant conformément 4 l'article 5 de la Convention précitée, d'en faire remettre sans retard un exemplaire au destinataire, savoir:

jorn T
Identity and address: Bi helander

(identité et adresse) 24 Harley Place “
London W1G 8LZ (or wherever it may be found)

O

(a) in accordance with the provisions of sub-paragraph (a) of the first paragraph of article 5 of the Convention.*
(a) selon les formes légales (article 5, alinéa premier, lettre a). ,

W] (b) in accordance with the following particular method (sub-paragraph (b) of the first paragraph of article 5)*:
(b) selon la forme particuliére suivante (article 5, alinéa premier, lettre 6) :

To be served upon the Defendant at the direction of the Central Authority by Graham Bridgman, a solicitor of the Senior
Courts of England and Wales (or his agent for the purpose) by a method prescribed by the internal law of England and
Wales for the service of documents in domestic actions upon persons who are within its territory.

oO (c) by delivery to the addressee, if he accepts it voluntarily (second paragraph of article 5)*;
(c) le cas échéant, par remise simple (article 5, alinéa 2).

The authority is requested to return or to have returned to the applicant a copy of the documents and of the annexes*--with a certificate
as provided on the reverse side.

Cette autorité est priée de renvoyer ou de faire renvoyer au requérant um exemplaire de l'acte—et de ses annexes—avec
attestation figurant au verso.

THE PERSONS AND ENTITIES WITHIN THE UNITED STATES COMPETENT TO FORWARD SERVICE REQUESTS PURSUANT TO ARTICLE 3
INCLUDE ANY COURT OFFICIAL; ANY ATTORNEY; OR ANY OTHER PERSON OR ENTITY AUTHORIZED BY THE RULES OF THE COURT.
(See U.S. declarations to the 1965 Convention at the Hague Conference website: http://www. hech.net/index_en.php?act=authorities.details&aid=279)

 

List of documents
Enumération des piéces

Hague Service Convention NOTICE

Summary of Documents to Be Served Done at Oxford, the 1 August 2019

Summons in a Civil Action

Defendants Leslie Wulf, Bruce Hall, James Rea, and John (Ted) Rea’s
Answers and Affirmative Defenses to the Amended Complaint
and Third-Party Claims

Exhibits A-E

Signature and/or stamp.

Signature et/ou cachet.

 

*Delete if inappropriate
Rayer les mentions inutiles,

 
Case 3:19-cv-00764-X Document 139 Filed 08/19/19 Page5of6 PagelD 3934

ND. Tex. 3:19-CV-00764-L

NOTICE
(recommended by the Fourteenth Session of
Hague Conference of October, 1980)

identité et adresse du destinataire
identity and address of the addressee

 

Bjorn Thelander
24 Harley Place

London W1G 8LZ
(or wherever the defendant may be found)

 

 

 

IMPORTANT

THE ENCLOSED DOCUMENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND OBLIGATIONS. THE
"SUMMARY OF THE DOCUMENT TO BE SERVED" WILL GIVE YOU SOME INFORMATION ABOUT ITS NATURE AND PURPOSE.
YOU SHOULD, HOWEVER, READ THE DOCUMENT ITSELF CAREFULLY. IT MAY BE NECESSARY TO SEEK LEGAL ADVICE.

IF YOUR FINANCIAL RESOURCES ARE INSUFFICIENT YOU SHOULD SEEK INFORMATION ON THE POSSIBILITY OF

OBTAINING LEGAL AID OR ADVICE EITHER IN THE COUNTRY WHERE YOU LIVE OR IN THE COUNTRY WHERE THE
DOCUMENT WAS ISSUED.

ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED
MAY BE DIRECTED TO:

TRES IMPORTANT

LE DOCUMENT CI-JOINT EST DE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET OBLIGATIONS. LES "ELEMENTS
ESSENTIELS DE L'ACTE" VOUS DONNENT QUELQUES INFORMATIONS SUR SA NATURE ET SON OBJET. IL EST TOUTEFOIS
INDISPENSABLE DE LIRE ATTENTIVEMENT LE TEXTE MEME DU DOCUMENT. IL PEUT ETRE NECESSAIRE DE DEMANDER
UN AVIS JURIDIQUE.

SIVOS RESSOURCES SONT INSUFFISANTES, RENSEIGNEZ-VOUS SUR LA POSSIBILITE D'OBTENIR L'ASSISTANCE JUDICIAIRE
ET LA CONSULTATION JURIDIQUE SOIT DANS VOTRE PAYS SOIT DANS LE PAYS D'ORIGINE DU DOCUMENT.

LES DEMANDES DE RENSEIGNEMENTS SUR LES POSSIBILITES D'OBTENIR L'ASSISTANCE JUDICIAIRE OU LA
CONSULTATION JURIDIQUE DANS LE PAYS D'ORIGINE DU DOCUMENT PEUVENT ETRE ADRESSEES :

 

Legal Aid of Northwest Texas
1515 Main Street
Dallas, TX 75201
Tel. +1 (214) 748-1234

 

 

 
Case 3:19-cv-00764-X Document 139 Filed 08/19/19 Page 6of6 PagelD 3935

ND. Tex. 3:19-CV-00764-L

SUMMARY OF THE DOCUMENT TO BE SERVED

ELEMENTS ESSENTIELS DE L'ACTE
Convention on the service abroad of judicial and extrajudicial documents in civil or commercial
matters, signed at The Hague, November 15, 1965.
Convention relative a la signification et a la notification é I'étranger des actes judiciaires et extrajudiciares
en matiére civile ou commerciale, signée d La Haye, le 15 Novembre 1965,
(article 5, fourth paragraph)
(article 5, alinéa 4)

Name and address of the requesting authority: Aaron D. Lukken, Attorney
Viking Advocates, LLC
6525 Charlotte Street

Nom et adresse de l'autorité requérante : Kansas City, Missouri, USA
lukken@vikinglaw.us
Tel. +1.816.200.1383

Particulars of the parties*:
VEROBLUE FARMS USA, INC.; Plaintiff’
LESLIE A. WULF, BRUCE A. HALL, JAMES REA, JOHN E. REA, and KEITH DRIVER,
Identité des parties : Defendants/Third Party Plaintiffs
EVA EBSTEIN, JENS HAARKOETTER, BJORN THELANDER, ANDERS WESTER, NORMAN
MCCOWAN, DR. OTTO HAPPEL, and ALDER AQUA, LTD.,Third Party Defendants

JUDICIAL DOCUMENT**
ACTE JUDICIAIRE

Nature and purpose of the document:
Nature et objet de l'acte : To inform the Third Party Defendants of claims against them, and to demand their
appearance at court.

Nature and purpose of the proceedings and, where appropriate, the amount in dispute:

Nature et objet de I'instance, le cas échéant, le montant du litige :
A civil action has been commenced against the Defendants, who in turn accuse the
Third Party Defendants of, inter alia, fraud and breach of fiduciary duty.

Date and place for entering appearance**:

Within 21 days from service the Third Party Defendants must file an answer and
appearance in the United States District Court, 1100 Commerce Street, Dallas, TX
75242.

Date et lieu de la comparution :

Time limits stated in the document**:
Indication des délais figurant dans l'acte: 21 days

NO COURT HAS ISSUED A JUDGMENT IN THIS MATTER

* If appropriate, identity and address of the i 1 in the ission of the di
Sily a lien, identité ef adresse de la personne intévessee a la transmission de l'acte,
** Delete if inappropriate,
Rayer les mentions inutiles,
